t c memo united_states tax_court ernesto p patacsil and marilyn e patacsil petitioners v commissioner of internal revenue respondent docket no filed date ernesto p patacsil and marilyn e patacsil pro sese bryant w h smith for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion to dismiss for lack of prosecution we shall grant that motion background the record establishe sec_1 and or the parties do not dispute the following petitioners resided in california at the time they filed the petition on date petitioner ernesto p patacsil mr patacsil and petitioner marilyn e patacsil ms patacsil each submitted to the internal_revenue_service irs form_2848 power_of_attorney and declaration of repre- sentative in part i power_of_attorney of each of those respective forms each petitioner authorized julie doughty petitioners’ representative or ms doughty a certified_public_accountant to represent them before the irs with respect to federal_income_tax tax matters for their taxable_year sec_2010 sec_2011 sec_2012 and sec_2013 ms doughty did not represent petitioners during the irs’ examination of petitioners’ taxable_year sec_2010 through however she was familiar with the 1the court held an evidentiary hearing with respect to respondent’s motion to dismiss for lack of prosecution in order to allow the parties to introduce evidence relevant to the resolution of that motion after evaluating the evidence that the court allowed into the record at that hearing the court has found certain facts that are set forth herein 2although petitioners authorized ms doughty to represent them before the irs with respect to tax matters for their taxable_year as well as their taxable_year sec_2010 sec_2011 and sec_2012 the only years before the court are their taxable_year sec_2010 through with respect to which respondent mailed them a notice of continued determinations that respondent’s revenue_agent had proposed after examining those years on date respondent issued the notice to petitioners in that notice respondent determined to make certain adjustments to income for petitioners’ taxable_year sec_2010 sec_2011 and sec_2012 totaling dollar_figure dollar_figure and dollar_figure respectively most of those adjustments consisted of respon- dent’s determinations to increase gross_receipts or sales reported by petitioners and to disallow certain expenses claimed by petitioner sec_3 in certain schedules c profit or loss from business schedule c that they had included with the respective tax returns that they had filed for their taxable_year sec_2010 sec_2011 and sec_2012 returns another adjustment to income that respondent deter- mined in the notice for each of petitioners’ taxable_year sec_2010 sec_2011 and sec_2012 was to increase their gambling winnings for each of those years that petitioners had reported in their returns respondent also determined in the notice that petitioners are liable for each of their taxable continued deficiency notice and petitioners filed a petition thereby commencing this case 3the expenses that respondent determined to disallow in the notice included those for certain other expenses and certain mortgage interest_expenses year sec_2010 sec_2011 and sec_2012 for the accuracy-related_penalty under sec_6662 on date petitioners filed the petition the only determina- tions in the notice for their taxable_year sec_2010 through that petitioners contested in the petition were respondent’s disallowance of claimed schedule c mortgage interest_expenses and claimed schedule c other expenses for groceries and cleaning supplies and respondent’s increase of petitioners’ gambling winnings the consideration by respondent’s appeals_office appeals_office of petitioners’ taxable_year sec_2010 through was initiated on date by a request from an attorney in respondent’s chief counsel’s office chief counsel’s office that the appeals_office consider those years we shall sometimes refer to this case involving petitioners’ taxable_year sec_2010 through during the period the appeals_office was considering it as petitioners’ case 4all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 5as noted above date was the day on which petitioners filed the petition joe session mr session an appeals officer was assigned to petitioners’ case on date on the same date he sent petitioners a letter that inter alia notified them that he was responsible for the appeals_office review of petitioners’ case on date he sent a copy of that letter to ms doughty from early february through date mr session spent a total of approximately hours considering petitioners’ case during that period he inter alia received and reviewed various documents that ms doughty provided to him6 in support of petitioners’ positions with respect to the various issues in petitioners’ case had several telephone discussions with ms doughty regarding those issues concluded that he was willing to make certain concessions regarding certain of those issues and believed on the basis of his discussions with ms doughty that petitioners would probably be willing to make certain concessions and that consequently petitioners’ case would probably be settled mr session maintained a so-called case activity record in which he made notes of any important activity that occurred the date of any such activity and the time he spent on any such activity during his consideration of petitioners’ case 6petitioners through ms doughty did not provide certain documents to mr session until date mr session made those notes in the case activity record contemporaneously with the occurrence of the activity about which he was making the notes during mr session’s consideration of petitioners’ case ms doughty kept ms patacsil7 informed of her discussions with mr session during that consider- ation ms doughty also communicated to ms patacsil what she and the account- ing firm for which she worked accounting firm believed was the possible resolution of the various issues that she was discussing with mr session on date the court served on petitioners and respondent a notice setting this case for trial notice of trial at the court’s trial session in san fran- cisco california commencing on date date san francisco trial session judge carolyn p chiechi judge chiechi was assigned to conduct the court’s date san francisco trial session on the same date on which the court served the notice of trial on the parties in this case the court also served the court’s standing_pretrial_order on them 7ms doughty communicated only with ms patacsil mr patacsil had no communications with her or mr session nor did mr patacsil open any mail that petitioners received regarding petitioners’ case ms patacsil handled all matters relating to petitioners’ case and kept mr patacsil informed about the status of that case the notice of trial stated in pertinent part the parties are hereby notified that this case is set for trial at the san francisco trial session beginning pincite am on monday date the calendar for that session will be called at that date and time and the parties are expected to be present and to be prepared to try the case your failure to appear may result in dis- missal of the case and entry of decision against you starting around date as the beginning of the court’s date san francisco trial session drew closer mr session kept sharyn ortega ms ortega the attorney with chief counsel’s office assigned to this case informed on a regular basis about his consideration of petitioners’ case including the status of his discussions with ms doughty on date the court served on petitioners and respondent a notice reminding them that this case was calendared for trial at the date san francisco trial session that notice stated in pertinent part this case will remain on the court’s trial calendar unless both parties sign an agreed decision and submit it to the court or unless the court otherwise notifies the parties that it is taking this case off the trial calendar if the case remains on the court’s trial calendar and you fail to appear at the trial session the case may be dismissed on date approximately a month before the beginning of the court’s date san francisco trial session ms patacsil telephoned mr session date telephone call and told him that she was ill and would not be able to appear at that trial session during that telephone call mr session told ms patacsil that he had recently received certain additional documents from ms doughty that he would review those documents and that he would contact ms doughty to discuss how to proceed with petitioners’ case and whether it could be resolved without the need for a trial mr session reminded ms patacsil that he had been discussing petitioners’ case with ms doughty petitioners’ representative and that in the future ms patacsil should contact ms doughty for any additional assistance in the notes that mr session made in the case activity record about the date telephone call that he had with ms patacsil he indicated inter alia note a concern exist s because the tp ms patacsil stated her illness involves some sort of voodoo that will prevent her from appearing at the calendar call at the court’s date san francisco trial session on date mr session telephoned ms doughty date telephone call and told her about the date telephone call that ms patacsil had made to him during the date telephone call mr session also informed ms doughty that he would start his review of the additional documents that she had just provided to him which he believed would take approximately one week to complete on date respondent filed respondent’s pretrial memorandum as required by the court’s standing_pretrial_order served on the parties on date in respondent’s pretrial memorandum respondent stated in pertinent part the case was sent by appeals back to exam for review petitioners did not file a pretrial memorandum as required by the court’s standing_pretrial_order on date which was less than days before the beginning of the court’s date san francisco trial session ms patacsil filed a motion for continuance ms patacsil’s motion in that motion she stated in pertinent part we request a continuance of our tax_court case the appeal s officer has not been able to complete his review of the documents which we submitted we have contacted him and he continues his thorough examination which we appreciate in addition i have been quite ill and off work please see the at- tached work status report 8rule provides in pertinent part continuances will be granted only in exceptional circumstances a motion for continuance filed days or less prior to the date to which it is directed here date may be set for hearing on that date but ordinarily will be deemed dilatory and will be denied unless the ground therefor arose during that period or there was good reason for not making the motion sooner please grant this continuance so the review can be completed and i will be in better health the so-called work status report that ms patacsil attached to ms patacsil’s motion ms patacsil’s work status report was a one-page document with the name kaiser permanente at the top of the page and the name truong thuhong thi m d immediately below the name kaiser permanente that report showed patacsil marilyn e as the patient name and pm as the encounter date time ms patacsil’s work status report stated in pertinent part this patient is placed off work from through the patient was evaluated and deemed able to return to work at full capacity on after reviewing ms patacsil’s motion and re-reviewing respondent’s pretrial memorandum judge chiechi was uncertain about the status of the appeals office’s consideration of petitioners’ case that was because respondent’s pretrial memorandum filed on date stated that t he case was sent by appeals back to exam for review whereas ms patacsil’s motion filed on novem- ber stated that t he appeal s officer has not been able to complete his review of the documents which we submitted in order to clarify the status of the appeals office’s consideration of petition- ers’ case on date judge chiechi initiated a very brief telephone conference with the parties date telephone conference during that telephone conference judge chiechi asked ms ortega why respondent’s pretrial memorandum filed on date stated that t he case was sent by appeals back to exam for review whereas ms patacsil’s motion filed on novem- ber stated that t he appeal s officer has not been able to complete his review of the documents which we submitted in response ms ortega informed judge chiechi that the statement that she had just read from respondent’s pretrial memorandum was incorrect and that petitioners’ statement in ms patacsil’s motion regarding that status was correct ms ortega further advised judge chiechi during the date telephone conference that the appeals officer had told her shortly after she filed respondent’s pretrial memorandum on date that he would complete his review around date of the additional documents that petitioners’ representative had very recently provided to him at the conclusion of the date telephone confer- ence judge chiechi scheduled another conference call with the parties for p m est p m pst on date in order to receive another status report with respect to the appeals office’s consideration of petitioners’ case on date mr session had a telephone conference with ms doughty date telephone conference during that telephone conference they agreed to a resolution of all but one of the issues in petitioners’ case with respect to that one remaining unresolved issue ms doughty made a proposal to settle that issue ms doughty’s settlement proposal during the date telephone conference mr session informed ms doughty that he would prepare a schedule of adjustments showing any changes that he agreed to make to the various determinations in the notice that he would send that schedule of adjustments to ms ortega and that ms ortega would thereafter prepare a stipulation of settled issues from that schedule and send it to petitioners for their signature after his date telephone conference with ms doughty mr session contacted ms ortega and told her that most of the issues in petitioners’ case were resolved and that he would prepare and send her shortly a schedule of adjustments reflecting that resolution thereafter on date mr session reviewed ms doughty’s settlement proposal on the one remaining unresolved issue in petitioners’ case did some research on that issue and con- cluded that he would accept that proposal consequently he revised the schedule of adjustments to reflect the resolution of that remaining issue revised schedule of adjustments left a voice mail message for ms doughty that he had ac- cepted ms doughty’s settlement proposal and sent to her and ms ortega the revised schedule of adjustments we shall sometimes refer to the proposed settlement of petitioners’ case to which mr session and ms doughty agreed but which was subject_to the approval of petitioners as reflected in the revised schedule of adjustments as the proposed settlement on date ms doughty telephoned mr session and discussed with him his decision to accept ms doughty’s settlement proposal mr session asked ms doughty whether petitioners would agree to the proposed settlement as reflected in the revised schedule of adjustments she responded that she and her accounting firm had already instructed petitioners to accept the proposed settle- ment and that she intended to contact ms ortega to indicate her agreement with the revised schedule of adjustments and to request computations of the respective deficiencies and the respective accuracy-related_penalties under sec_6662 for petitioners’ taxable_year sec_2010 sec_2011 and sec_2012 for which petitioners would be liable under the proposed settlement early on date mr session and ms ortega discussed the proposed settlement and the documentation needed to implement it ms ortega told mr session during those discussions that she would prepare a stipulation of settled issues proposed stipulation of settled issues to reflect the proposed settlement ms ortega also informed mr session that she would prepare for the telephone conference between judge chiechi and the parties regarding the consid- eration of petitioners’ case by the appeals_office that judge chiechi had sched- uled for p m est p m pst on date after ms ortega had discussed the proposed settlement with mr session on date she prepared and sent to ms doughty a proposed stipula- tion of settled issues that ms ortega had prepared on the basis of the revised schedule of adjustments that mr session had sent her ms ortega asked ms doughty to confirm that the proposed stipulation of settled issues was in accor- dance with the proposed settlement to which she and mr session had agreed subject_to the approval of petitioners ms doughty contacted ms ortega on date and confirmed that the proposed stipulation of settled issues was in accordance with the proposed settlement ms doughty told ms ortega on date that petitioners wanted to know how much the proposed settlement would cost them consequently on date ms ortega contacted a tax computation specialist and requested that that specialist prepare expeditiously computations of the respective deficiencies and the respective accuracy-related_penalties under sec_6662 for petitioners’ taxable years and for which petitioners would be liable under the proposed settlement tax computations on date before the telephone conference between the parties and judge chiechi scheduled for p m est p m pst on that day ms doughty had a telephone discussion of the proposed settlement with ms patacsil during that discussion ms patacsil told ms doughty that she was not happy with the proposed settlement and that petitioners would not accept it that was because ms patacsil believed that the proposed settlement was unfair ms patacsil also told ms doughty during their discussion of the proposed settlement that she believed that petitioners should have raised other issues in the petition in addition to the issues that they had raised that the documentation that was provided to mr session supported their positions on the various issues to which that documenta- tion pertained and that she did not believe that petitioners are liable for the respective deficiencies and the respective accuracy-related_penalties under sec_6662 for petitioners’ taxable_year sec_2010 sec_2011 and sec_2012 for which petitioners would be liable under the proposed settlement ms doughty told ms patacsil during their discussion of the proposed settlement on date that petitioners were not required to accept the proposed settlement that is to say ms doughty made it clear to ms patacsil that petitioners had a choice about whether to accept it however ms doughty reminded ms patacsil that ms doughty and her accounting firm recommended that petitioners accept the pro- posed settlement on date before the telephone conference between the parties and judge chiechi scheduled for p m est p m pst on that day ms ortega had a telephone discussion with ms patacsil during that call ms ortega asked ms patacsil whether she agreed with the proposed settlement that mr session and ms doughty had reached ms patacsil responded that petitioners did not agree with the proposed settlement on date judge chiechi had a very brief telephone conference with the parties date telephone conference during that telephone conference ms ortega told judge chiechi that the appeals officer ie mr session had completed his consideration of petitioners’ case and that petitioners’ representative ie ms doughty and he had reached a proposed settlement of that case which was subject_to acceptance by petitioners and that that representa- tive had recommended to petitioners that they accept that proposed settlement ms patacsil then advised judge chiechi that petitioners would not accept the proposed settlement judge chiechi told petitioners that because ms patacsil had indicated that petitioners would not accept the proposed settlement they would be required to appear for trial pincite a m on date at the decem- ber san francisco trial session ms patacsil then stated that judge chiechi was biased before the conclusion of the date telephone conference judge chiechi also informed the parties that she intended to deny ms patacsil’s motion on the morning of date the tax computation specialist sent the requested tax computations to ms ortega who then prepared proposed decision documents reflecting those computations around a m pst on date ms ortega sent by facsimile fax to ms doughty and at the request of ms doughty to petitioners9 the tax computations and the document showing the proposed decision reflecting the proposed settlement proposed decision ms ortega transmitted the tax computations and the proposed decision with a memorandum ms ortega’s date transmittal_memorandum which she addressed to petitioners and on which she copied ms doughty ms ortega’s date transmittal_memorandum stated in pertinent part 9although it was at about a m pst on date that ms ortega sent by fax the tax computations and the proposed decision to petitioners there was a transmission failure those documents were not received by fax by petitioners until shortly after p m pst on that date i’ve attached the revised deficiencies and penalties amounts based upon the discussions the appeals officer mr session had with your representatives ms doughty i have also included a copy of the decision that you will need to sign to settle your case without trial if you do not wish to appear on monday date i will need a copy with original signatures a faxed copy is not sufficient signed by both of you by the end of business today date in addition to sending to petitioners by fax on date the tax computations and the proposed decision ms ortega telephoned ms patacsil on that day date telephone call during that telephone call ms ortega informed her that petitioners had the following options with respect to their case that was calendared for trial at the date san francisco trial session one option that ms ortega discussed with ms patacsil during the date telephone call was that if petitioners had changed their minds about not agreeing with the proposed settlement and had concluded that they agreed with the proposed decision reflecting that proposed settlement that ms ortega had sent by fax to them they could sign it if petitioners agreed with and signed the proposed decision there would be no need for a trial in their case and therefore they would not be required to appear pincite a m on date at the date san francisco trial session another option that ms ortega discussed with ms patacsil during the date telephone call was that if petitioners did not agree with the proposed decision they did not have to sign it ms ortega told ms patacsil that if petitioners did not agree with and did not sign the proposed decision a trial would be needed in their case and therefore they would be required to appear pincite a m on date at the date san francisco trial session ms ortega cautioned ms patacsil during the date telephone call that if petitioners did not agree with and did not sign the proposed decision and did not appear pincite a m on date at the date san francisco trial session ms ortega would move to dismiss this case for lack of prosecution on date while at their home each petitioner signed the pro- posed decision but each of them qualified her his signature by writing the words under the duress immediately thereunder petitioners wrote those words immediately under their respective signatures because even though they were informed about the terms of the proposed settlement on date and refused to accept it they did not believe that they had enough time to review the proposed decision reflecting that proposed stipulation and felt pressured to sign it on date and deliver it to ms ortega’s office before that office closed pincite p m pst on that day because petitioners believed that they did not have enough time to review the proposed decision and felt pressured to sign it on date and deliver it to ms ortega’s office before that office closed pincite p m pst on that day they were unwilling to agree with the proposed decision by signing it without qualification consequently petitioners qualified their respective signatures on the proposed decision which indicated that they did not agree with that proposed decision we shall refer to the proposed decision that petitioners signed with the qualifying words under the duress appearing under their respective signatures as the unagreed proposed decision thereafter on date at some time before p m pst ms patacsil accompanied by maryann patacsil petitioners’ daughter drove to the office of the irs in sacramento california sacramento in order to give ms ortega the unagreed proposed decision ms patacsil telephoned ms ortega when she arrived at ms ortega’s office and as a courtesy to ms patacsil ms ortega told ms patacsil that she would meet her in the lobby of the office building building lobby or lobby after ms patacsil and petitioners’ daughter entered the lobby ms patacsil asked petition- ers’ daughter to make a video audio recording on petitioners’ daughter’s mobile telephone of the meeting that she was to have with ms ortega ms patacsil seemed very angry to ms ortega during the several conversa- tions that she had had with her about this case consequently ms ortega asked another attorney who also worked in chief counsel’s office in sacramento paul isherwood mr isherwood to accompany her to the building lobby where she was to meet ms patacsil ms ortega and mr isherwood took the elevator to the lobby after ms ortega and mr isherwood arrived in the lobby mr isherwood remained near the elevator and ms ortega approached ms patacsil and spoke with her when ms ortega first met with ms patacsil in the lobby ms patacsil gave her the unagreed proposed decision ms ortega signed the unagreed proposed decision in ms patacsil’s presence while they were meeting in the building lobby we shall refer to the unagreed proposed decision that ms ortega signed as the unagreed proposed decision signed by ms ortega ms ortega then went to her office to make copies of the unagreed proposed decision signed by ms ortega and returned to the building lobby to give ms patacsil a copy of that document when ms ortega returned to the lobby and met a second time with ms patacsil in order to give her a copy of the unagreed proposed decision signed by ms ortega ms ortega informed ms patacsil that judge chiechi would probably not accept that document because petitioners had qualified their respective signatures that appeared thereon ms patacsil did not appear to ms ortega to be concerned that judge chiechi would probably not accept the unagreed proposed decision signed by ms ortega ms ortega then asked ms patacsil whether she would appear on date at the date san francisco trial session ms patacsil responded that she would not and gave no reason to ms ortega as to why she would not appear other than to tell her that petitioners had signed the unagreed proposed decision even though she knew that they had qual- ified their respective signatures because they did not agree with the proposed de- cision by writing the words under the duress immediately thereunder while ms ortega was meeting initially with ms patacsil in the building lobby petitioners’ daughter made a video audio recording of that initial meeting on her mobile telephone first video audio recording ms ortega was unaware that petitioners’ daughter was making the first video audio recording when ms ortega returned to the lobby and met a second time with ms patacsil in order to give her a copy of the unagreed proposed decision signed by ms ortega petitioners’ daughter made another video audio recording of that second meeting on her mobile telephone second video audio recording ms ortega was unaware that petitioners’ daughter was making the second video audio recording the first video audio recording showed and recorded the conversation at the initial meeting between ms patacsil and ms ortega in the lobby when ms patacsil gave ms ortega the unagreed proposed decision in that recording the following exchange took place ms ortega hello ms patacsil anyway this -- this is the only one that you need right ms ortega we just need one copy yeah um would you like me to make you a photocopy of it ms patacsil um i think i did uh i took a copy ms ortega okay aft- on all once i sign it i will also um -- ms patacsil so do you want to sign it and unintelligible ms ortega yeah so i’m going to sign it and then do you want me to do a photocopy of my signed copy or do you want me to just fax it to you ms patacsil you know i can i can actually take it to him -- ms ortega okay ms patacsil -- if you want yeah yes ms ortega okay let me run up and make a photocopy for you and i’ll bring you something right down ms patacsil okay the second video audio recording showed and recorded the conversation between ms ortega and ms patacsil after ms ortega returned to the lobby with a copy of the unagreed proposed decision signed by ms ortega in that recording the following exchange took place ms ortega here’s your copy ms patacsil okay ms ortega um because you guys wrote extra language -- ms patacsil uh huh ms ortega on there though the judge probably isn’t going to accept it ms patacsil well he can uh he he he can she can do whatever she wants ms ortega okay so um are you you’re not going to be there are you going to be there on monday ms patacsil oh uh no i’m not i’m not ms ortega okay okay ms patacsil no you know what though because i signed this you know what though that’s sufficient and what -- ms ortega got you ms patacsil you know and i like i said you know what though we are under duress you know what though there is no time for review -- ms ortega okay ms patacsil -- or anything ms ortega well she will see it then ms patacsil and when and actually sharyn you know what though when you think about it you know what though the two million dollar you know what though income the payment alone on that one year of you might as well look at it because i’m sending all th ese boxes to the congress and the senate ms ortega okay ms patacsil because we are asking them to review it themselves so then you know what though i just want to make sure that you know what though even though we signed this we are pursuing it ms ortega okay ms patacsil to petitioners’ daughter alright thank you let’s go ms patacsil to petitioners’ daughter yeah cause you know what though it doesn’t make sense this case was called from the calendar calendar call at the date san francisco trial session there was no appearance by or on behalf of petitioners counsel for respondent appeared and informed judge chiechi that petitioners had signed the proposed decision that she had sent them but had qualified their respective signatures by writing the words under the duress immediately thereunder judge chiechi refused to accept the unagreed proposed decision signed by ms ortega respondent’s counsel then made an oral motion to dismiss this case for lack of prosecution on date judge chiechi issued an order in which she ordered that on or before date respondent was to file a written motion to dismiss for lack of prosecution or the parties were to submit decision documents signed by the parties judge chiechi indicated at the calendar call on date that any decision documents that the parties signed and intended to submit to her on or before date should not contain any language that in any way qualified those documents on date ms patacsil sent ms ortega a letter date letter in that letter ms patacsil inter alia expressed her frustrations concerning this case and made disparaging comments about various people and institutions including former president barack obama the irs irs employees other federal government agencies other federal government employees the state of california state of california employees and judge chiechi on date respondent filed respondent’s motion to dismiss for lack of prosecution respondent’s motion on date ms patacsil sent by fax a letter to the appeals officer that letter stated in pertinent part i’m totally outrage sic and don’t know how to express my disbelief on pincite 10pm reading the stipulation of settled issues faxed to my residence by irs atty ortega on top of not being given a sic time to review the documents and i was demanded to deliver the signed documents before the end of the business_day the irs must think i’m stupid and ignorant to expect i will be so scared for sic their demand i was put under duress i spoke to you once and you promised to give me a courtesy call after you review sic the documents unfortunately i never heard from you did you review the boxes of receipts and cancelled checks i personally and honestly think you never did because if you did the calculations will be different you can refer this case to whoever but i’m confident that the irs treated my case differently and i was singled out for standing up to the federal gov’t i’m sending you a copy of examples of legitimate business_expenses that the irs severely reduced if you treat all of the businesses this way i can assure you most of us will close it appeared that i’m responsible for most of the expenses are you really kidding me i received your letter dated post marked on unfortunately the mailbox is broken and i had to picked up sic the mail from the post office as i told atty ortega receipts and cancelled checks are being prepared to be sent to the us congress on and all copies of evidence will be sent to president elect donald j trump atty ortega took advantage of judge chieche sic being biased and prejudice d against us by order dated date judge chiechi calendared respondent’s motion for an evidentiary hearing on date in that order judge chiechi ordered inter alia that respondent will ensure that the ethical issues raised by ms ortega’s testifying at the evidentiary hearing will be resolved by respondent’s designating a different attorney to conduct the date hearing on respondent’s behalf respondent complied with that order and designated another attorney bryant w h smith to conduct the evidentiary hearing on respondent’s behalf on date this case was called for an evidentiary hearing with respect to respondent’s motion date evidentiary hearing petitioners and respondent’s counsel appeared at that hearing discussion before considering whether to grant respondent’s motion we summarize our evaluation of the following witnesses who were called to testify at the date evidentiary hearing mr session ms doughty ms ortega mr isherwood ms patacsil mr patacsil and maryann patacsil except for the respective testimonies of mr isherwood and ms patacsil we found the respective testimonies of the witnesses who testified at that hearing to be credible with respect to mr isherwood we found his inability to answer many questions posed to him because of his claimed lack of memory to be to say the least surprising in fact mr isherwood’s claimed lack of memory was such that it raised a question in our mind about his candor nonetheless we have no reason to question the responses which are not material to our deciding whether to grant respondent’s motion that he was able to give from memory to certain other questions with respect to ms patacsil before turning to specific aspects of her testimony at the date evidentiary hearing we will set forth our overall impression of her on the basis of that testimony the testimony of ms doughty the testimony of ms ortega certain documentary_evidence that was made part of the record at that hearing and her demeanor at that hearing our overall impression of ms patacsil is that she is inflexible in her belief that the determinations that respondent made in the notice are wrong and should not be sustaineddollar_figure we think that that inflexible belief has caused ms patacsil to conclude that petitioners have been treated unfairly by various persons and various institutions who have disagreed with her which frustrated her and which led her inter alia to send ms ortega her date letter in that letter ms patacsil expressed her frustrations concerning this case and made disparaging comments about various people and institutions including president barack obama the irs irs employees other federal government agencies other federal government 10we do not opine herein on whether or not the determinations that respondent made in the notice should be sustained we decide only whether to grant respondent’s motion employees the state of california state of california employees and judge chiechi with respect to specific aspects of ms patacsil’s testimony at the date evidentiary hearing we found her testimony to be internally inconsistent in certain material respects and inconsistent in certain other material respects with certain testimony of ms doughty and certain testimony of ms ortega for example ms patacsil testified that she was not aware that mr session and ms doughty had reached a proposed settlement in petitioners’ case however ms doughty and ms ortega each testified that each had discussed the proposed settlement with ms patacsil on date before the telephone conference between the parties and judge chiechi scheduled for p m est p m pst on that date in addition ms patacsil told judge chiechi during that telephone conference that petitioners would not accept the proposed settlement as noted above we found the respective testimonies of inter alia ms doughty and ms ortega to be credible we need not and do not decide whether ms patacsil’s testimony was internally inconsistent in certain material respects and inconsistent in certain other material respects with the respective testimonies of ms doughty and ms ortega because she had a faulty memory and or because she was not telling the truth and or for some other reason we conclude only that we are unwilling to rely on ms patacsil’s testimony in certain material respects we turn now to respondent’s motion the notice of trial informing the parties that this case was calendared for trial at the date san francisco trial session which the court served on the parties on date stated in pertinent part the parties are hereby notified that this case is set for trial at the san francisco trial session beginning pincite am on monday date the calendar for that session will be called at that date and time and the parties are expected to be present and to be prepared to try the case your failure to appear may result in dismissal of the case and entry of decision against you last emphasis added the notice reminding the parties that this case was calendared for trial at the date san francisco trial session which the court served on the parties on date stated in pertinent part this case will remain on the court’s trial calendar unless both parties sign an agreed decision and submit it to the court or unless the court otherwise notifies the parties that it is taking this case off the trial calendar if the case remains on the court’s trial calendar and you fail to appear at the trial session the case may be dismissed emphasis added during the date telephone conference between the parties and judge chiechi ms patacsil informed her that petitioners would not accept the proposed settlement to which petitioners’ representative ie ms doughty and the appeals officer ie mr session had agreed judge chiechi told petitioners that because ms patacsil had indicated that petitioners would not accept the proposed settlement they would be required to appear for trial pincite a m on date at the date san francisco trial session ms patacsil then stated that judge chiechi was biased before the conclusion of the date telephone conference judge chiechi also informed the parties that she intended to deny ms patacsil’s motion during the date telephone call that ms ortega had with ms patacsil ms ortega informed her that petitioners had the following options with respect to their case that was calendared for trial at the date san francisco trial session one option that ms ortega discussed with ms patacsil during the date telephone call was that if petitioners had changed their minds about not agreeing with the proposed settlement and had concluded that they agreed with the proposed decision reflecting that proposed settlement that ms ortega had sent by fax to them they could sign it if petitioners agreed with and signed the proposed decision there would be no need for a trial in their case and therefore they would not be required to appear pincite a m on date at the date san francisco trial session another option that ms ortega discussed with ms patacsil during the date telephone call was that if petitioners did not agree with the proposed decision they did not have to sign it ms ortega told ms patacsil that if petitioners did not agree with and did not sign the proposed decision a trial would be needed in their case and therefore they would be required to appear pincite a m on date at the date san francisco trial session ms ortega cautioned ms patacsil during the date telephone call that if petitioners did not agree with and did not sign the proposed decision and did not appear pincite a m on date at the date san francisco trial session ms ortega would move to dismiss this case for lack of prosecution we have found that when ms ortega and ms patacsil were meeting a second time late in the afternoon on date in the lobby of ms ortega’s office building ms ortega cautioned her that judge chiechi would probably not accept the unagreed proposed decision signed by ms ortega ms ortega then asked ms patacsil whether she would appear on date at the date san francisco trial session ms patacsil responded that she would not and gave no reason to ms ortega as to why she would not appear other than to tell her that petitioners had signed the unagreed proposed decision even though she knew that they had qualified their respective signatures because they did not agree with the proposed decision by writing the words under the duress immediately thereunderdollar_figure 11the following exchange inter alia took place at the second meeting on date between ms ortega and ms patacsil ms ortega um because you guys wrote extra language -- ms patacsil uh huh ms ortega -- on there though the judge probably isn’t going to accept it ms patacsil well he can uh he he he can she can do whatever she wants ms ortega okay so um are you you’re not going to be there are you going to be there on monday ms patacsil oh uh no i’m not i’m not ms ortega okay okay ms patacsil no you know what though because i signed this you know what though that’s sufficient and what -- ms ortega got you ms patacsil you know and i like i said you know what though we are under duress you know what though there is no time for review -- ms ortega okay we have found that ms patacsil did not appear to ms ortega to be concerned that judge chiechi would probably not accept the unagreed proposed decision signed by ms ortega moreover as she indicated in her response to a question that judge chiechi asked her at the date evidentiary hearing ms patacsil was willing to take her chances with the consequences of not appearing on date at the date san francisco trial session if as ms ortega informed her judge chiechi would probably not accept the unagreed proposed decision signed by ms ortega the transcript of the exchange between judge chiechi and ms patacsil at the date evidentiary hearing during which judge chiechi asked that question states judge chiechi what’s the duress i still don’t understand the -- ms patacsil the duress means -- judge chiechi the duress was you’d have to go to court ms patacsil no judge chiechi what was the duress then ms patacsil because you know what we were put under pressure -- judge chiechi you had two choices you either sign it with no phrase under the duress and you don’t go to court which is what i told you on december or you don’t -- or you don’t sign it and then as i told you you don’t agree which is fine your right and then you’re required to go to court ms patacsil i was under pressure your honor judge chiechi so you had a choice ms patacsil i was under pressure your honor because there -- they faxed the documents on a friday afternoon and i -- they need it by i mean where you do put -- you know what this is big thing you know it’s a million dollar -- you know taxes and it’s all -- judge chiechi well you could have come to the court on monday to explain all that ms patacsil well you know what though like i said your honor -- judge chiechi but you told -- according to ms ortega you told her you weren’t going to go when she asked you you said you weren’t going to go to court ms patacsil i was not going -- because you know what though i already signed the document so of course that’s why -- judge chiechi but you signed it with the phrase and she told you that the court -- the judge might not accept it right ms patacsil yeah judge chiechi so you were going to take your chances ms patacsil yes i do in response to a direct question by judge chiechi to ms patacsil at the date evidentiary hearing ms patacsil gave a different reason as to why petitioners did not appear on date at the date san francisco trial session from the reason than she gave to judge chiechi at that same evidentiary hearing quoted above and that she gave to ms ortega when they met in the building lobby a second time on date quoted in second video audio recording that petitioners’ daughter made of that second meeting at the date evidentiary hearing judge chiechi asked ms patacsil why she did not appear on date at the date san francisco trial session ms patacsil responded ms patacsil because ms ortega told me that it’s hard to deal with you that’s the reason -- one of the reason why that i did -- i was so emotional that day that -- this is the -- just that it’s hard to deal with so it’s just like a threat to me that i don’t have no choice a powerful -- irs and a powerful judge your honor so what do you put -- you know the taxpayers this case was called from the calendar on date at the date san francisco trial session there was no appearance by or on behalf of petitioners counsel for respondent appeared and informed judge chiechi that petitioners had signed the proposed decision that she had sent them but had qualified their respective signatures by writing the words under the duress immediately thereunder judge chiechi refused to accept the unagreed proposed decision signed by ms ortega respondent’s counsel then made an oral motion to dismiss this case for lack of prosecution on the record before us we find that ms patacsil was totally dismissive of and had total disregard for the court’s two notices served on the parties on july and date informing petitioners that if their case had not settled before the commencement of the date san francisco trial session they were required to appear at that session pincite a m on date on that record we further find that ms patacsil was totally dismissive of and had total disregard for judge chiechi’s informing petitioners during the date telephone conference with the parties that because ms patacsil had indicated that petitioners would not accept the proposed settlement they would be required to appear for trial pincite a m on date at the date san francisco trial session on the record before us we also find that ms patacsil was totally dismissive of and had total disregard for ms ortega’s telling her during the date telephone call with her that if petitioners did not agree with and did not sign the proposed decision a trial would be needed in their case and therefore they would be required to appear pincite a m on date at the date san francisco trial session on that record we further find that ms patacsil was totally dismissive of and had total disregard for ms ortega’s cautioning her during the date telephone call that if petitioners did not agree with and did not sign the proposed decision and did not appear pincite a m on date at the date san francisco trial session ms ortega would move to dismiss this case for lack of prosecution at that date san francisco trial session on the record before us we also find that ms patacsil was totally dismissive of and had total disregard for ms ortega’s cautioning her when they met a second time on date that judge chiechi would probably not accept the unagreed proposed decision signed by ms ortega as evidenced by ms patacsil’s informing ms ortega that she nonetheless would not appear on date at the date san francisco trial session based upon our examination of the entire record before us we find that petitioners had no sufficient or justifiable reason for failing to appear for trial pincite a m on date at the date san francisco trial session on that record we shall grant respondent’s motiondollar_figure 12respondent’s motion seeks a decision in this case that reflects the proposed settlement to which ms doughty and mr session had agreed during the appeals office’s consideration of petitioners’ case we note that respondent determined in the notice issued to petitioners for their taxable years continued to reflect the foregoing an order granting respondent’s motion and an appropriate decision will be entered continued through that inter alia they have unreported gross_receipts sales schedule e rents gambling winnings and cancellation_of_indebtedness_income although respondent bears the initial burden of laying some evidentiary foun- dation connecting a taxpayer with income-producing activity see 596_f2d_358 9th cir rev’g 67_tc_672 except for the unreported gambling winnings petitioners alleged no error in the petition with respect to any of the other unreported income determinations that respondent made in the notice consequently they are deemed to have conceded those other unreported income issues see rule b with respect to the alleged unreported gambling winnings the proposed settlement that petitioners did not accept included a concession by the appeals officer with respect to those alleged winnings and that concession is reflected in the decision that respondent seeks if we were to grant as we have held we will respondent’s motion respondent also determined in the notice inter alia that petitioners are liable for each of petitioners’ taxable_year sec_2010 sec_2011 and sec_2012 for the accuracy-related_penalty under sec_6662 petitioners alleged no error in the petition with respect to those determinations consequently respondent has no obligation under sec_7491 to produce evidence with respect to the sec_6662 determinations in the notice see 123_tc_213
